United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1817
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 2, 2011 appellant filed an appeal of a June 24, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The June 24, 2011 decision finalized a
proposed termination of wage-loss and medical benefits effective June 23, 2011. The appeal was
docketed as No. 11-1817.
OWCP’s decision on appeal finds that the issue presented is a termination of
compensation for wage-loss and medical benefits based on the medical evidence. But the record
does not establish that OWCP has paid any compensation for wage-loss or other benefits
pursuant to this claim. Appellant filed the claim for injury for a February 27, 2008 motor vehicle
accident. She filed claims for compensation commencing April 13, 2008. On November 16,
2009 OWCP accepted the claim for displacement of cervical and lumbar intervertebral discs
without myelopathy, and lumbosacral and neck sprains.
The medical issue therefore is whether appellant has an employment-related disability
commencing April 13, 2008. If OWCP intends to pay compensation for wage-loss and medical
benefits through June 23, 2011, then an appropriate decision can be issued with this finding and
the issue of termination based on the medical evidence can be addressed. If OWCP is making a
finding that appellant is not entitled to compensation for wage loss commencing April 13, 2008,

or that appellant is entitled to a limited period of compensation, then OWCP should issue a
decision that articulates this finding and discusses the relevant supporting medical evidence.
The case will be remanded to OWCP for a proper decision on the issues presented. After
such further development as is deemed necessary, OWCP should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2011 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

